Citation Nr: 0504292	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  04-00 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 1606, Title 10, United States Code 
(The Montgomery GI Bill-Selected Reserve).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which determined that the appellant was 
not eligible for VA educational assistance benefits under 
Chapter 1606, Title 10, United States Code [the Veterans 
Educational Assistance Program].  The appellant appealed that 
decision to the Board, and the appeal has been transferred to 
the Board from the Houston, Texas RO.  

The record reflects that the appellant was scheduled for a 
personal hearing before the undersigned Veterans Law Judge in 
San Antonio, Texas in April 2004.  On the day of the hearing, 
the appellant's representative notified the undersigned that 
the appellant would be unable to attend the hearing because 
she had given birth to a child two days before.  The 
representative requested and was granted permission to 
present oral argument on the appellant's behalf.  A 
transcript of the representative's presentation is associated 
with the file.  The appellant has not since requested to be 
scheduled for another hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

According to the law, educational benefits are available to 
members of the Selected Reserve under Chapter 1606, Title 10, 
United States Code.  To be eligible for Chapter 1606 
benefits, a reservist (1) shall (i) enlist, reenlist, or 
extend an enlistment as a Reserve for service in the Selected 
Reserve so that the total period of obligated service is at 
least six years from the date of such enlistment, 
reenlistment, or extension; or (ii) be appointed as, or be 
serving as, a reserve officer and agree to serve in the 
Selected Reserve for a period of not less than six years in 
addition to any other period of obligated service in the 
Selected Reserve to which the person may be subject; (2) must 
complete his or her initial period of active duty for 
training; (3) must be participating satisfactorily in the 
Selected Reserve; and (4) must not have elected to have his 
or her service in the Selected Reserve credited toward 
establishing eligibility to benefits provided under 38 U.S.C. 
chapter 30.  38 C.F.R. § 21.7540(a) (2004).  Regulations 
provide that the Armed Forces will determine whether a 
reservist is eligible to receive benefits pursuant to Chapter 
1606, Title 10, United States Code. 38 C.F.R. § 21.7540(a).

The RO denied the appellant's claim based on a Department of 
Defense (DOD) data record reporting that the appellant was 
not eligible for educational assistance under Chapter 1606 
because her benefits had been terminated effective August 28, 
1991, due to unsatisfactory participation.  The appellant 
disputes this, maintaining that although she applied for 
delayed entry into the Reserves she did not join the reserves 
until May 17, 2000.  She also contends that is currently in 
good standing.  

A Navy personnel form, NAVPERS, shows that on August 28, 
1991, the Military Enlistment Processing Station (MEPS) in 
San Antonio, Texas, administratively separated the appellant 
because a total of 185 days had passed since the beginning of 
her Delayed Entry into Training (DET) Program period. 

Also associated with the claims file is a DD Form 2384-1, 
Notice of Basic Eligibility (NOBE), indicating that the 
appellant's date of basic eligibility for Chapter 1606 
(formerly Chapter 106) was October 11, 2000.  A July 2004 
statement of service from the appellant's Commanding Officer 
(Colonel D.D.) reported that the appellant was currently 
serving in an inactive status with the United States Army 
Reserve Control Group (Annual Training), that she enlisted on 
March 7, 2000 for a term of eight years, that she had over 
four months of total active service, and that she was a 
satisfactory participant.  The statement indicated that 
according to her initial contract, the appellant did not have 
any previous military service in the Armed Forces of the 
United States.  

Based on this record, the Board believes that further inquiry 
is necessary.  In particular, the matter of the appellant's 
alleged unsatisfactory participation (in fact, alleged non 
participation) in Reserve activities, and the consequences of 
same, must be fully developed.  In addition, in light of what 
appears to be her current satisfactory participation in 
Reserve activities, the matter of her current eligibility for 
the sought-after educational benefits should be revisited.  
The Board is therefore of the opinion that the resolution of 
the appellant's claim for educational assistance would be 
greatly facilitated by specific verification of the 
appellant's periods and types of service, specifically the 
dates of the appellant's Selected Reserve service.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  VBA should contact all appropriate 
sources in order to verify the specific 
dates of the appellant's Selected Reserve 
service.  In particular, VBA should 
obtain records or documentation 
pertaining to the appellant's enlistment 
in the Selected Reserves in 1991 and 
records pertaining to her termination 
from that program due to unsatisfactory 
participation.

2.  VBA should contact the appellant and 
ask her whether she has contacted the DOD 
to request a correction of her military 
records and, if so, what the status is.  
She should also be asked whether she has 
filed a more recent application for 
Chapter 1606 educational benefits and if 
so what the status is.  

3.  VBA should readjudicate the 
appellant's claim for educational 
assistance.  If the benefit sought is not 
granted, the appellant should be provided 
an explanation as to why she is not 
entitled to VA educational assistance.  
In particular, if the appellant had prior 
Selected Reserve service that was 
terminated in 1991 due to unsatisfactory 
performance, the appellant should be 
provided an explanation with appropriate 
citation as to why her more recent 
enlistment in the Selected Reserves does 
not provide a basis for educational 
assistance.

The appellant and his representative should be provided a 
supplemental statement of the case and given appropriate 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate review.  The 
purpose of this REMAND is to obtain additional evidence and 
ensure that the appellant is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the appellant until she is contacted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




